UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34673 CORMEDIX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1ighway 206, Suite 200, Bedminster, NJ (Address of Principal Executive Offices) (Zip Code) (908) 517-9500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filerý Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý The number of shares outstanding of the issuer’s common stock, as of May 6, 2016 was 36,218,323. CORMEDIX INC. AND SUBSIDIARY INDEX PART I FINANCIAL INFORMATION 2 Item 1. Unaudited Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 2 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2016 and 2015 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2016 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION 32 Item 1. Legal Procedings 32 Item 6. Exhibits 35 SIGNATURES 36 i PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements. CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Short-term investments Trade receivables Inventories, net Prepaid research and development expenses Other prepaid expenses and current assets Total current assets Property and equipment, net Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Deferred revenue, long-term TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock - $0.001 par value:2,000,000 shares authorized; 450,085 shares issued and outstanding at March 31, 2016 and December 31, 2015 (see Note 3) Common stock - $0.001 par value:80,000,000 shares authorized; 36,138,323, and 35,963,348 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively Accumulated other comprehensive income Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Month Periods Ended March 31, Revenue Net sales $ $ Cost of sales ) ) Gross profit (loss) ) Operating Expenses Research and development ) ) Selling, general and administrative ) ) Total operating expenses ) ) Loss From Operations ) ) Other Income (Expense) Interest income Foreign exchange transaction loss ) ) Value of warrants issued in connection with backstop financing - ) Interest expense ) ) Total income (expense) ) Net Loss ) ) Other Comprehensive Income Unrealized gain from investment ) - Foreign currency translation gain Total comprehensive income Comprehensive Loss $ ) $ ) Net Loss $ ) $ ) Dividends, including deemed dividends - ) Net Loss Attributable To Common Shareholders $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) Weighted Average Common Shares Outstanding – Basic and Diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 3 CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Non-Voting Preferred Stock – Series C-2, Series C-3, Series D and Series E Accumulated Other Comprehen- sive Income Additional Paid-in Capital Accumulated Deficit Total Stockholders’ Equity Shares Amount Shares Amount Balance at January1, 2016 $ ) $ Stock issued in connection with sale of common stock 75 Stock issued in connection with stock options exercised Stock-based compensation Other comprehensive income Net loss ) ) Balance at March 31, 2016 $ ) $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Month Periods Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Value of warrants issued in connection with backstop financing - Loss on foreign currency transactions - Inventory reserve - Depreciation Changes in operating assets and liabilities: Restricted cash - ) Trade receivables ) Inventory Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Sale of short-term investments - Purchase of equipment - ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock from at-the-market program - Proceeds from exercise of warrants - Proceeds from exercise of stock options Net cash provided by financing activities Foreign exchange effect on cash ) NET INCREASE IN CASH CASH– BEGINNING OF PERIOD CASH– END OF PERIOD $ $ Cash paid for interest $ $ Supplemental Disclosure of Non-Cash Financing Activities: Conversion of preferred stock to common stock $
